Exhibit 10(nn)

MBNA CORPORATION

1997 LONG TERM INCENTIVE PLAN

(as amended effective April 24, 2000 and restated, as adjusted for July 2002
stock split

and as further amended effective April 15, 2005 and restated)

 

  1.

Establishment

MBNA Corporation (the “Corporation”) hereby establishes the 1997 LONG TERM
INCENTIVE PLAN (the “Plan”). The Plan permits the grant of stock options and
restricted share awards for shares of the Corporation’s Common Stock (“Common
Stock”).

 

  2.

Administration

The Plan shall be administered by the Board of Directors of the Corporation or a
committee (“Committee”) of the Board of Directors. All references herein to
“Committee” shall mean the Board of Directors if no committee of the Board of
Directors is appointed or otherwise authorized to act on a particular matter.
The Committee shall have all power and authority necessary to administer the
Plan, including but not limited to the power to select persons to participate in
the Plan, determine the terms of grants made under the Plan, interpret the Plan
and adopt such policies for carrying out the Plan as it may deem appropriate.
The decisions of the Committee on all matters relating to the Plan shall be
conclusive.

 

  3.

Shares Available for the Plan; Limitations

(a) Shares of Common Stock may be issued by the Corporation pursuant to
incentive or nonqualified stock options or restricted share awards granted under
the Plan.

(b) On any given date, the maximum number of shares of Common Stock with respect
to which option and restricted share awards may be made pursuant to the Plan
shall be equal to the number of shares of Common Stock which, when added to the
number of shares of Common Stock subject to outstanding option and restricted
share awards immediately prior to the grant, equals 10% of “fully diluted shares
outstanding” immediately after the grant. “Fully diluted shares outstanding” for
purposes of the Plan shall mean all issued and outstanding shares of Common
Stock, including restricted shares, and shares of Common Stock subject to all
outstanding options. If the Corporation has outstanding securities convertible
into or exercisable for shares of Common Stock, the shares of Common Stock into
which the securities may be converted or for which the securities may be
exercised shall also be included in “fully diluted shares outstanding.”

(c) In addition to the limitation in Section 3(b), the maximum number of
restricted shares which may be granted in any calendar year beginning in 1999 is
3,000,000.



--------------------------------------------------------------------------------

(d) For purposes of the formula and limitation in Sections 3(b) and 3(c),
restricted shares shall not include restricted shares issued in lieu of payment
of cash bonuses under the Corporation’s Senior Executive Performance Plan or
other annual bonus plans.

(e) In addition to the limitation in Section 3(b), the maximum number of shares
of Common Stock with respect to which incentive stock options may be granted
from April 26, 1999 through the remaining term of the Plan is 15,000,000.

(f) The maximum number of shares of Common Stock with respect to which options
may be granted pursuant to the Plan in any calendar year to any one participant
is 3,375,000.

(g) In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, share exchange, consolidation,
substantial distribution of assets, or any other change in the corporate
structure or shares of the Corporation, the maximum numbers of shares provided
in Sections 3(b), 3(c), 3(e) and 3(f), but not Section 5(e), and the kinds of
shares under the Plan shall be appropriately adjusted.

 

  4.

Participation

Participation in the Plan is limited to officers, directors, key employees,
consultants and advisors of the Corporation and its subsidiaries selected by the
Committee. Only officers and key employees of the Corporation and its
subsidiaries are eligible to receive incentive stock options.

 

  5.

Stock Options

(a) The Committee may from time to time grant to participants non-qualified
stock options or incentive stock options.

(b) The price per share payable upon the exercise of each option shall not be
less than 100% of the fair market value of a share of Common Stock on the date
the option is granted.

(c) The Committee shall determine all terms and conditions of options, including
but not limited to the period for exercise, the expiration date and any
conditions to exercise. The Committee may amend or modify the terms of any
outstanding option grant except that the Committee may not reprice any
outstanding option grant.

(d) Options may be exercised in any manner approved by the Committee. If
authorized by the Committee, a participant may deliver Common Stock, including
shares acquired upon exercise of the option, to pay the exercise price or
withholding taxes in connection with exercise of an option.

(e) Each person who becomes a nonemployee director of the Corporation shall be
granted an option to purchase 5,000 shares of Common Stock on the date the
person



--------------------------------------------------------------------------------

becomes a director and each person who is a nonemployee director on January 2 of
each year beginning in 1998 shall be granted an option to purchase 5,000 shares
of Common Stock on that date or the next day the New York Stock Exchange is open
for trading. The exercise price shall be the closing price of the Common Stock
on the New York Stock Exchange on the grant date. All nonemployee director’s
options are exerciseable immediately following the effective date of the grant,
shall have a term of ten years, and shall expire 90 days after the grantee is no
longer a director.

 

  6.

Restricted Share Awards

The Committee may from time to time make restricted share awards of shares of
Common Stock to participants in such amounts and on such terms as it determines.
Each award of shares shall specify the restrictions on the shares. The Committee
may waive or modify any restriction. A restricted share award may provide for
the issuance of Common Stock at the time such award is made, when such award
vests, or at any other date thereafter, as determined by the Committee.

 

  7.

Deferral of Shares

A director, employee or other holder of a stock option or restricted share award
may defer delivery of shares of Common Stock issuable upon exercise of a stock
option or upon the vesting of a restricted share award pursuant to policies
approved by the Committee. Deferral arrangements may include the issuance of
deferred share units, the issuance of shares to a trust, or other arrangements
approved by the Committee. The arrangements may include the payment of dividend
equivalents on deferred share units if approved by the Committee.

 

  8.

Amendment and Termination of the Plan

The Plan may be amended or terminated at any time by the Board of Directors. The
Board of Directors may condition any amendment of the Plan on approval by the
stockholders of the Corporation. No further grants may be made under the Plan
after December 31, 2006.



--------------------------------------------------------------------------------

AMENDMENT TO

MBNA CORPORATION 1997 LONG TERM INCENTIVE PLAN

Instrument of Amendment

THIS INSTRUMENT is executed by BANK OF AMERICA CORPORATION, a Delaware
corporation with its principal office and place of business in Charlotte, North
Carolina (the “Corporation”).

Statement of Purpose

MBNA Corporation (“MBNA”) previously adopted the MBNA Corporation 1997 Long Term
Incentive Plan (the “Plan”) for the benefit of eligible employees and reserved
the right to amend the same from time to time. Effective as of the consummation
of the transactions contemplated by the Agreement and Plan of Merger dated
June 30, 2005 between MBNA and the Corporation, MBNA merged with the
Corporation, and the Corporation assumed sponsorship of the Plan. By this
Instrument the Corporation is amending the Plan to provide for the Plan’s
compliance with the requirements of Internal Revenue Code (“Code”) Section 409A,
to the extent applicable.

NOW, THEREFORE, the Corporation hereby amends the Plan as follows effective as
of January 1, 2005:

1.        Section 7 of the Plan shall be deleted in its entirety and shall be
replaced with the following:

“Reserved.”

2.        A new Section 9 shall be added to the Plan to read as follows:

 

  “9.

Compliance with Section 409A of the Code

The Plan and any grant thereunder is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), to
the extent applicable, and shall be administered and interpreted consistently
with this intent.”

IN WITNESS WHEREOF, Bank of America Corporation has caused this Instrument to be
duly executed on the 15th day of December, 2006.



--------------------------------------------------------------------------------

BANK OF AMERICA CORPORATION

By:

 

        /s/ J. Steele Alphin                        

J. Steele Alphin, Global Human Resources

Executive